Citation Nr: 0206364	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
depression and anxiety, PTSD, a low back condition and 
arthritis of the left foot and ankle due to broken bones.  In 
a June 2000 decision, the Board remanded the issue of service 
connection for PTSD for additional development, and denied 
the other claims.  The case has now been returned to the 
Board for completion of appellate consideration.  


FINDINGS OF FACT

The veteran does not have PTSD as a result of his active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the provisions of the VCAA were 
enacted into law during the pendency of this appeal.  This 
law redefines VA's notice and duty to assist requirements.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has recently enacted regulations to implement the 
provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326)).  These changes in law are potentially applicable 
to the claim on appeal.  See  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), multiple Supplemental Statements of the Case 
(SSOC) and a Board remand order dated in June 2000, the 
veteran has been provided ample notice of the Reasons and 
Bases in denying his claim.  Furthermore, a June 2001 RO 
letter advised the veteran of the types of evidence and or 
information necessary to substantiate his claim as well as 
the evidence relied upon in deciding his claim.  In this 
case, the RO has obtained the veteran's VA clinical records 
as well as documents from the Social Security Administration 
(SSA).  Other than records from Biltmore Associates that have 
been associated with the claims folder, the veteran has 
indicated that there are no additional private medical 
records to be sought.  Additionally, the RO has provided the 
veteran with VA psychological testing as well as special 
psychiatry examination, based upon interview, mental status 
examination and review of the claims folder, in an effort to 
substantiate the claim on appeal.

A dispositive issue on appeal concerns whether the veteran 
manifests PTSD as a result of his exposure to non-combat 
stressors in service.  In a written brief dated in May 2002, 
the veteran's representative argued that VA should acquire 
the veteran's unit records to verify his stressor of having a 
shotgun pointed at him and going off in close proximity while 
serving as a military policeman.  The Board finds that no 
additional assistance is required.  As addressed below, the 
medical evidence of record demonstrates that this reported 
stressor, as well as all others, were insufficient to result 
in PTSD.  For purposes of this analysis, the Board presumes 
that such events occurred and verification is not relevant to 
the disposition of this claim.  Thus, verification of the 
stressors would not result in any evidence which could 
substantiate the claim on appeal.  See generally Meyer v. 
Brown, 9 Vet. App. 425, 430 (1996) (citing Johnson v. Brown, 
8 Vet. App. 423, 427 (1995)(there duty to obtain evidence 
which, even if obtained and stated what the claimant said it 
would state, would not substantiate the claim on appeal).

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  Thus, the Board finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of his claim at this time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime and 
peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2001), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  Where a current diagnosis of PTSD exists, 
the sufficiency of the claimed in-service stressor is 
presumed.  Id.  However, for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements:

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted with 
an event or events that involved actual or a 
threatened death or serious injury, or a 
threat to the physical integrity of self or 
others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or 
horror."

Cohen, 10 Vet. App. at 141 (quoting DSM IV).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The veteran claims that he manifests PTSD as a result of his 
exposure to traumatic, non-combat stressors in service.  His 
service personnel records reveal that, following basic 
training, he served as military policeman (MP) at Fort 
Campbell, Kentucky for an approximate one-year period.  His 
duties included MP operations and administration, MP 
investigations and MP operations in traffic, physical 
security and civil disturbance.  In November 1975, he was 
assigned as a Senior Security Guard at the Nike Hercules Site 
in Germany where he was responsible for physical security of 
the launcher site.  His service medical records are negative 
for treatment or diagnosis of PTSD.  On his entrance 
examination in November 1973, he appeared to report pre-
service symptoms of "Depression or excessive worry."  
However, he denied such a history when questioned during a 
June 22, 1976 security clearance interview.  There are no in-
service reports of exposure to traumatic events.  He was 
given a "NORMAL" clinical evaluation of his psychiatric 
status on his September 1976 discharge examination.

In pertinent part, the veteran's VA clinical records first 
reflect post-service treatment for symptoms of irritability, 
worry and tension in June 1992.  He reported the onset of 
symptoms following a myocardial infarction the previous 
month.  He was given assessments of post-operative depression 
and anxiety with character disorder.  An August 1992 
psychology note recorded his past history of being a 
workaholic and perfectionist.  A January 1993 VA examination 
reflected a diagnosis of adjustment disorder with anxiety 
depression secondary to heart attack.  

The veteran submitted his claim for PTSD by means of a VA 
Form 21-4138 filing received in September 1994.  At that 
time, he submitted lay statements in support of his claim 
which included a letter from his sister which attested his 
behavioral changes, such as sleep difficulty, bad dreams and 
bad temper, since his return from service.  His wife since 
1986 noted his increasing nervousness and lack of coping 
skills.  She also related that he had frequent bad dreams 
with screaming and nightsweats related to his service as an 
MP.  A friend also related that the veteran avoided 
discussing in detail his service experiences as an MP.

In a statement received in May 1995, the veteran reported 
that his in-service stressors occurred while serving with the 
32nd Army Air Defense Command Hq., 2nd Battalion, 56th Air 
Defense Artillery at a nuclear test site.  He recalled being 
under a lot of stress due to fear of being attacked.  He 
noted that similar bases had been hit.  A July 1995 VA 
clinical record first reflected a diagnosis of PTSD with his 
report of "intrusive recollections of combat."

A VA psychological testing examination, dated in February 
1996, revealed the veteran's report of being "devastated" 
by a recruiter's broken promise to allow him to play on a 
military baseball team.  He denied involvement in combat or 
war zones, but related that he had been under extreme 
pressure while serving as a military policeman in Landau, 
Germany.  In this respect, he reported that the missile base 
was under constant threat of terrorist attack.  He was also 
troubled with the constant practice of raising the missiles 
to firing position without knowing whether it was a drill or 
that an actual launch was occurring.  He described his worse 
experience when replacing a tower guard who had committed 
suicide by shooting himself.  He did not witness the suicide, 
but the soldier's blood was splattered throughout the work 
area.  He also reported seeing an armed supply man killed by 
an accidental rifle discharge.  He further complained of 
being harassed by administrative procedures as retribution 
for not re-enlisting.  

On psychological testing, the veteran reported that his most 
salient/current problems included sleep disturbance, frequent 
nightmares, night sweats and poor tolerance of crowds and 
arrogant people.  He related three episodes of apparent 
anxiety attacks occurring since 1985.  He also related 
stressors of marital separation and fighting a false driving 
while under the influence charge.  It was noted that a review 
of PTSD criteria remained unclear regarding the A criterion 
for a DSM-III diagnosis, although his report of exposure to 
blood from a recent suicide in his work environment and the 
accidental shooting of the armed guard in service may have 
met the criterion for a traumatic stressor.  However, his B 
criterion symptoms did not reflect these potential traumas 
but instead involved recurrent thoughts of "being tricked" 
into the military when promised a baseball career, and 
nightmares occurring three times per week of being chased and 
being in life-threatening situations.  His C criterion 
symptoms were also unclear given his report of enjoying of 
trust of others in small groups and in "calm settings" as 
well as a style of emotional constriction that had been 
present prior to service.  His D criterion symptoms were 
reported to include exaggerated startle response, regular 
sleep disturbance with decreased concentration and short-term 
memory since his myocardial infarction in 1992, but clear 
evidence of reminding stimuli such as realistic military 
movies was not reported. 

The veteran's response to psychometrics appeared to be valid 
and suggestive of significant depression, hostility and 
suspiciousness with likely low self-esteem and 
hypersensitivity to criticism by others.  He placed above the 
cutoff on PTSD-related measures, even though his self-report 
on the cognitive environmental stimulation (CES) indicated 
light to moderate combat exposure which was apparently 
attributable to dangerous duties as a military game warden, 
patrol duties in Germany, and involvement in barroom brawls.  
Following mental status examination, the examiner offered the 
following summary:

Despite the veteran's cutoff performance on 
psychometrics, his interview report does not 
clearly indicate the presence of a clinical 
PTSD primarily due to the lack of a clearly 
traumatizing event which is reexperienced, and 
which contributes to emotional numbing not 
present prior to his military service.  Rather, 
a long-standing personality style involving 
affective constriction, feelings of 
persecution, and difficulty with authority 
figures is suggested.  [The veteran] seems most 
focused on being misled into enlisting in the 
military on false pretenses, and the chronic 
level of stress he experienced in his job 
providing security on a missile base in 
Germany.  Nonetheless, the veteran does appear 
to suffer serious symptoms of depression and 
anxiety at present, including a history of 
likely panic attacks, with symptoms exacerbated 
by his serious medical problems, loss of 
financial stability, and dissolution of his 
marriage.  [The veteran] was strongly 
encouraged to continue his current regimen of 
psychotropic medication and seek out 
psychotherapy services to assist in coping with 
his current stressors and ventilating 
longstanding anger.

Based upon the above assessment, the veteran was given Axis I 
diagnoses of dysthymic disorder and anxiety disorder not 
otherwise specified with panic symptoms.  He was not given an 
Axis II diagnosis, but his paranoid and obsessive features 
were noted.

A VA mental health clinic progress note, also dated in 
February 1996, reported a diagnosis of depression due to 
medical problems and history ("Hx") of "PTSD- (non 
combat)."  

In a VA Form 9 filing received in September 1996, the veteran 
again asserted that he became stressed out in service as a 
result of being under the constant threat of attack while in 
Germany.  He had been afraid to admit his problems with 
sleeping, chest pains and anxiety while in service.  During 
his appearance before the RO in December 1996, he complained 
that the recruiter's broken promise of having him play 
baseball for the Redstone Arsenal prevented him from being 
scouted.  This had been his main ambition in life.  He 
claimed exposure to quite a few life threatening experiences 
and being involved in "hand-to-hand combat situation[s]" 
while performing police duties such as traffic control, 
domestic disturbances and crowd control.  He was shot at 
"quite a few times," to include a situation where a double-
barreled 12-gauge shotgun went off two inches from his nose.  
He was relieved of his duties at one point and harassed by 
his superior.  He also recalled being under the constant 
threat of terrorist attack while guarding a missile site in 
Germany.  He noted that the guard towers were placed in such 
as way as to make him a "sitting duck" to attack.  On his 
first night in the tower, he was forced to work in an area 
with fresh blood on the floor from a suicide victim.  He also 
had to work in a narrow area in which an accidental crossing 
into a legal fire zone could result in being fired upon.

Thereafter, a November 1996 VA clinical record noted a 
provisional diagnosis of PTSD with "assault."  A December 
1996 psychological consultation by an SSA examiner noted that 
VA's February 1996 psychology evaluation found "[n]o clear 
evidence of PTSD."  The veteran's SSA disability 
determination reflected a diagnosis of "mood disorders."  A 
January 1997 psychological evaluation, conducted by Biltmore 
Associates in Psychiatry and Psychology, included the 
veteran's report of being under "extreme threat of 
terrorism" while working as an MP in service.  Upon 
interview, mental status examination and psychological 
testing, he was given Axis I diagnoses of major depression, 
probable PTSD and agoraphobia.  His Axis II diagnosis was 
deferred.  Thereafter, the veteran's VA mental health clinic 
records reflect alternating diagnoses of PTSD, reactive 
depression and dysthymia.  A VA psychiatric admission in July 
2001 included Axis I diagnoses of PTSD, dysthymia and organic 
brain syndrome.

In September 2001, the veteran underwent VA special 
psychiatry examination with benefit of review of his claims 
folder.  On interview, he denied seeking mental health 
treatment prior to his entrance into service.  When asked 
about life-threatening events in service, he mentioned 
several incidents.  He recalled serving as a game warden at 
Fort Campbell, Kentucky which involved hunting and 
exterminating wild dogs with an M60 and shotguns.  He denied, 
however, that this activity was life threatening.  He 
recalled a "frightening" instance of a riot at base camp.  
He also recalled pursuing a poacher who aimed a shotgun at 
his face and discharged the weapon near his face after he 
deflected the weapon.  He related another incident in Germany 
in which he witnessed the remaining blood of a soldier who 
had suicided some time earlier.  He believed that his 
emotional difficulties, mainly his trouble with pressure and 
stress, began in approximately 1983.  His panic attacks, 
which now occurred on monthly basis, began in 1985 which was 
the year his father was dying.  He described tachycardia, 
shaking, tremors, and general nervousness.  He drank five 
alcoholic drinks per day with a past history of drinking 
under the influence.  He had several hours of initial 
insomnia with nightmares, occurring two times per week, about 
facing a force he could not defend against.  He had three 
failed marriages because he was "too intense."  There was 
an incidence of domestic abuse in his first marriage.  He had 
occasional suicidal thoughts but denied attempts.  He was 
often angry and irritable.  He related that loud noises 
bothered him.  He had numerous employments and trouble with 
authority on the job.  He had a lifetime pattern of distrust 
of others and sometimes believed he was being followed.  He 
denied altercations with neighbors.  He also denied overt 
psychotic symptomatology.  Following mental status 
examination, he was given an Axis I diagnosis of panic 
disorder in remission and an Axis II diagnosis of paranoid 
personality traits.  The examiner offered the following 
opinion:

[The veteran's] medical records were reviewed.  
I do not feel that he has post-traumatic 
stress disorder.  None of the traumas that he 
recounted rise to the level of the DSM-IV 
requirement for a life-threatening trauma or 
participating in horrific acts or witnessing 
horrific acts.  He was never in combat.  The 
stresses that he describes are not sufficient 
to produce post-traumatic stress disorder.  I 
do believe that he has a paranoid personality 
style, making him distrustful of others and 
seeing malevolence in others directed toward 
himself.  He has no friends and is socially 
isolated.  I believe that his anger and 
irritability stems from his sense of 
entitlement and paranoid personality style.  
Although he mentions some symptoms, such as 
insomnia, occasional nightmares, irritability 
and panic attacks, which can be contained 
within post-traumatic stress disorder, I do 
not believe that these symptoms are related to 
PTSD, but stem from his panic disorder which 
started occurring after service, and his 
paranoid personality traits, which are 
undoubtedly lifelong.  There is also some 
question about alcohol abuse as he has two 
DUI's.

The Board finds, by a preponderance of the evidence, that the 
competent evidence of record does not support a diagnosis of 
PTSD.  In this regard, the Board is aware of the diagnosis of 
PTSD contained in the veteran's VA clinical records as well 
as an assessment of probable PTSD by Biltmore Associates in 
January 1997.  However, as discussed below, the probative 
value of this evidence is not of such weight as to meet the 
burden of proof in this case; that is, it is far outweighed 
by the other medical evidence of record tending to show that 
he does not have PTSD.

The most probative evidence in this case consists of the VA 
psychological testing examination conducted in February 1996 
as well as the September 2001 VA special psychiatry 
examination which had benefit of review of all the evidence 
of record.  The extensive VA psychological testing in 1996, 
while noting that some of the veteran's reported stressors 
could satisfy the criterion for a traumatic stressor then in 
effect (DSM-III), failed to find the presence of such a 
stressor which had actually been traumatizing and 
reexperienced by the veteran.  There was also no evidence of 
additional emotional numbing, which had not been present 
prior to service, as a result of such stressors.  The 
September 2001 VA special psychiatry examination similarly 
concluded that, based upon interview of the veteran, mental 
status examination and review of all the evidence of record, 
the traumas related by the veteran were insufficient to 
produce PTSD.  Rather, these two examinations offered 
diagnoses which include dysthymic, anxiety and panic 
disorders, and noted that the presence of lifelong 
personality traits that accounted for some of his complaints.

In so finding, the Board has carefully reviewed the VA 
clinical records which contain various references to a PTSD 
diagnosis.  The veteran's initial diagnosis of PTSD, 
contained in a July 1995 VA clinical record, appears to be 
based upon an inaccurate report of "intrusive recollections 
of combat."  The February 1996 notation of "history" of 
"non combat" PTSD does not amount to a competent PTSD 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(medical professional transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute 'competent medical evidence').  The January 1997 
diagnosis of probable PTSD by Biltmore Associates is 
unexplained and unsupported in the examination report other 
than a reference to the veteran being under "extreme threat 
of terrorism" while serving in Germany.  The recent 
diagnoses of PTSD contained in VA clinical records are also 
unexplained and unsupported by any reference to a supportable 
stressor under DSM-IV.  While this evidence holds some 
probative value, the Board assigns greater probative value to 
the September 2001 VA special psychiatry examination in which 
the examiner reviewed the evidence favorable to the veteran 
in the context of all the evidence of record, and arrived at 
an unequivocal conclusion that the veteran did not manifest 
PTSD.

Based upon the above, the Board finds that the preponderance 
of the medical evidence demonstrates that the veteran does 
not have PTSD as a result of active service.  In so 
concluding, the Board has considered the veteran's 
contentions that he currently manifests PTSD as well as the 
lay statements attesting to his symptoms following his 
discharge from service.  As lay persons not shown to be 
trained in the medical sciences, the veteran and his 
witnesses are only competent to speak to the symptoms he 
manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
recollections and opinions, in and of themselves, are of no 
probative value regarding the diagnosis of his current 
psychiatric disorder(s).  Id.  See generally 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Thus, the Board assigns no probative 
weight to these lay opinions in regard to current diagnosis 
of the veteran's psychiatric disorder(s).  The Board has also 
considered the application of the doctrine of giving the 
veteran the benefit of the doubt.  However, the doctrine is 
not for application as the preponderance of the competent 
evidence establishes that he does not manifest PTSD.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  His claim, 
therefore, must be denied.


ORDER

Service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

